Appellant filed with the Board of Elections of Summit county his declaration of candidacy for nomination as member of the council of Akron at the primary election to be held on August 12, 1941. He accompanied his declaration with the requisite fee and a petition signed by the required number of electors.
The board of elections rejected the declaration of candidacy for the sole reason that appellant had not signed and subscribed his name in the blank space at the end of the declaration in substantial conformity with the requirements of Section 4785-71, General Code. The appellant had signed his name when subscribing *Page 469 
to and acknowledging the declaration before a notary public.
Appellant sought a writ of mandamus in the Court of Appeals to compel the board of elections to print his name on the primary ballot. The cause was heard upon a petition, an answer and a stipulation of facts which recited that the sole question for determination was the sufficiency of the declaration of candidacy and that there had been a compliance with all other requisite matters. The Court of Appeals, one judge dissenting, denied a writ of mandamus, holding that the defect in the declaration was not merely technical.
No duty being specially enjoined by law upon the board of elections to place the name of appellant upon the ballot in the absence of a proper declaration of candidacy, the judgment of the Court of Appeals, denying a writ of mandamus, is affirmed.
Judgment affirmed.
WEYGANDT, C.J., TURNER, WILLIAMS, HART, ZIMMERMAN and BETTMAN, JJ., concur.
MATTHIAS, J., not participating.